Court of Appeals
of the State of Georgia

                                                              ATLANTA, January 14, 2021

The Court of Appeals hereby passes the following order

A21I0115. LATOYA JANAE' IFILL, AS TEMPORARY ADMINISTRATOR OF THE
    ESTATE OF RE'ASIA WASHINGTON et al. v. SOUTHSIDE COMMUNITIES
    FIRE PROTECTION, INC. d/b/a CHATHAM EMS et al.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

STCV2000384




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, January 14, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.